COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                   NO. 02-13-00099-CV


In the Matter of P.E.J.                    §   From County Court at Law No. 1

                                           §   of Wichita County (37605-LR)

                                           §   August 15, 2013

                                           §   Per Curiam

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgments. It is ordered that the judgments

of the trial court are affirmed.


                                        SECOND DISTRICT COURT OF APPEALS


                                        PER CURIAM